DETAILED ACTION
This action is in response to the initial filing of 16/999251 on 08/17/2020.
Claims 1 – 3, 5 -9, 13 – 15 and 21 – 26 are currently pending in this application, with 
claims 1, 8 and 15 being independent.
The applicant is made aware that although a priority claim to US 10,750, 301 has been requested in this application, the request has not been granted by the office. Please refer to PAIR for further information. To expedite prosecution, the  effective filing date of the parent application is being used.

Allowable Subject Matter
Aside from the non-prior art rejections and after search and consideration, the limitations recited in claims 1 (with dependent claims 2, 3, 5 – 7, and 23 – 26) and 9 have been determined to recite allowable subject matter in view of the prior art failing to teach or suggest in reasonable combination the limitations recited in claims 1 and 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 3, 5 -9, 13 – 15 and 21 – 26  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 – 3, 5 -9, 13 – 15 and 21 – 26 are directed to a method claim. However,  the following limitation appears directed to an apparatus claims: “the hearing device includes a microphone.” Amendment is required to place this limitation in a form suitable for a method claim.
Claims 9 recited “the respective current levels.” There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1 – 3, 5 -9, 13 – 15 and 22 – 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 - 20 of U.S. Patent No.US 10,750,301. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.

Current Application

1. (Currently Amended) A method, comprising: obtaining data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked at different based on different electrical stimulation signals of a hearing device; creating a [[map]] program for the hearing prosthesis device based on the obtained data by adjusting at least one of the respective electrical stimulation signals current levels based on data of a respective perceived loudness for another other electrical stimulation signals; and configuring the hearing prosthesis hearing device to have the created [[map]] program, wherein at least one of: the action of obtaining data entails includes obtaining a loudness scaling test dataset; the action of creating a [[map]] program entails includes normalizing adjusting the loudness scaling test dataset based on statistical data; the method further includes determining identifying electrical stimulation signal(s) a current level corresponding to a threshold level for a recipient of the hearing prosthesis device; the hearing device includes a microphone; the method further includes determining identifying electrical stimulation signal(s) a current level corresponding to a comfort level for the recipient; or the adjustment of the at least one of the respective electrical stimulation signals current levels results in a plurality of different current levels located between [[the]] a current level used with the electrical stimulation signals corresponding to the threshold level and [[the]] a current level used with the electrical stimulation signals corresponding to the comfort level.

1. (Currently Amended) A method, comprising: obtaining data indicative of respective perceived loudness levels loudnesses for a plurality of hearing percepts respectively evoked at different based on different electrical stimulation signals current lcvcls of a hearing device; creating a [[map]] program for the hearing prosthesis device based on the obtained data by adjusting at least one of the respective electrical stimulation signals current levels based on data of a respective perceived loudness for another other electrical stimulation signals; and configuring the hearing prosthesis hearing device to have the created [[map]] program, wherein at least one of: the action of obtaining data entails includes obtaining a loudness scaling test dataset; the action of creating a [[map]] program entails includes normalizing adjusting the loudness scaling test dataset based on statistical data; the method further includes determining identifying electrical stimulation signal(s) a current level corresponding to a threshold level for a recipient of the hearing prosthesis device; the hearing device includes a microphone; the method further includes determining identifying electrical stimulation signal(s) a current level corresponding to a comfort level for the recipient; or the adjustment of the at least one of the respective electrical stimulation signals current levels results in a plurality of different current levels located between [[the]] a current level used with the electrical stimulation signals corresponding to the threshold level and [[the]] a current level used with the electrical stimulation signals corresponding to the comfort level.

2. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals includes increasing the at least one of the respective one or more current levels of the electrical stimulation signals to an amount that is at least proximate to another current level of the electrical stimulation signals.

2. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals includes increasing the at least one of the respective one or more current levels of the electrical stimulation signals to an amount that is at least proximate to another current level of the electrical stimulation signals.

3. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals current levels includes increasing the at least one of the respective one or more current levels of the electrical stimulation signals to an amount that is at least one of at [[the]] another current level of the electrical stimulation signals or at an extrapolated value from the another current level.

3. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals current levels includes increasing the at least one of the respective one or more current levels of the electrical stimulation signals to an amount that is at least one of at [[the]] another current level of the electrical stimulation signals or at an extrapolated value from the another current level.

4. (Cancelled)

4. (Cancelled)

5. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals includes adjusting the at least one of the respective electrical stimulation signals based on statistical data.

5. (Currently Amended) The method of claim 1, wherein: the action of adjusting at least one of the respective electrical stimulation signals includes adjusting the at least one of the respective electrical stimulation signals based on statistical data.

6. (Currently Amended) The method of claim 5, wherein: the action of adjusting at least one of the respective electrical stimulation signals includes identifying a respective perceived loudness for the another other electrical stimulation signals based on a correlation with the statistical data.

6. (Currently Amended) The method of claim 5, wherein: the action of adjusting at least one of the respective electrical stimulation signals c includes identifying a respective perceived loudness for the another other electrical stimulation signals based on a correlation with the statistical data.

7. (Currently Amended) The method of claim 1, wherein: the different electrical stimulation signals of the plurality of hearing percepts are correlated to respective different loudness levels of respective different noise stimulus, wherein higher loudness level is directly correlated with higher current level used with the electrical stimulation signals, and the action of adjusting at least one of the respective electrical stimulation signals includes identifying the respective perceived loudness for the another electrical stimulation signals that corresponds to a normalized statistically based loudness for the respective different noise stimulus and using the another current level other electrical stimulation signals to develop adjustment data to adjust the at least one of the respective electrical stimulation signals.

7. (Currently Amended) The method of claim 1, wherein: the different electrical stimulation signals of the plurality of hearing percepts are correlated to respective different loudness levels of respective different noise stimulus, wherein higher loudness level is directly correlated with higher current level used with the electrical stimulation signals, and the action of adjusting at least one of the respective electrical stimulation signals includes identifying the respective perceived loudness for the another other electrical stimulation signals that corresponds to a normalized statistically based loudness for the respective different noise stimulus and using the another current level other electrical stimulation signals to develop adjustment data to adjust the at least one of the respective electrical stimulation signals current levels.

8. (Currently Amended) A method, comprising: obtaining data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus having respective first different loudness levels, wherein the respective evoked hearing percepts are evoked with respective different energy outputs of a hearing prosthesis; device; obtaining data indicative of normalized statistical loudness levels for a statistically significant population for normal hearers for the respective different stimulus having respective different first loudness levels; and configuring the hearing prosthesis device to automatically evoke hearing percepts, in response to sound captured by the hearing prosthesis device having respective second different loudness levels corresponding to the respective first different loudness levels, at respective new different energy levels different from those used to evoke the respective hearing percepts, for respective new respective stimulus having the respective first different loudness levels, based on the obtained data indicative of normalized statistical loudness levels.

8. (Currently Amended) A method, comprising: obtaining data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus having respective first different loudness levels, wherein the respective evoked hearing percepts are evoked with respective different energy outputs of a hearing prosthesis; device; obtaining data indicative of normalized statistical loudness levels for a statistically significant population for normal hearers for the respective different stimulus having respective different first loudness levels; and configuring the hearing prosthesis device to automatically evoke hearing percepts, in response to sound captured by the hearing prosthesis device having respective second different loudness levels corresponding to the respective first different loudness levels, at respective new different energy levels different from those used to evoke the respective hearing percepts, for respective new respective stimulus having the respective first different loudness levels, based on the obtained data indicative of normalized statistical loudness levels.

9. (Currently Amended) The method of claim 8, wherein: the action of configuring the hearing prosthesis device includes setting a [[map]] program of the hearing prosthesis device to automatically evoke the hearing percepts at respective energy levels in response to sound captured by the hearing prosthesis device having, relative to the respective current levels, respective loudness levels corresponding to those of the respective different stimulus based on the obtained data.

9. (Currently Amended) The method of claim 8, wherein: the action of configuring the hearing prosthesis device includes setting a [[map]] program of the hearing prosthesis device to automatically evoke the hearing percepts at respective energy levels in response to sound captured by the hearing prosthesis device having, relative to the respective current levels, respective loudness levels corresponding to those of the respective different stimulus based on the obtained data.

10-12. (Cancelled)

10-12. (Cancelled)



13. (Currently Amended) The method of claim 8, wherein: the action of configuring the hearing device results in the hearing device automatically evoking hearing percepts that have loudness percepts closer to those of the normalized statistical loudness levels for the respective different stimulus relative to that which is the case for the obtained data indicative of the respective perceived loudness levels.

13. (Currently Amended) The method of claim 8, wherein: the action of configuring the hearing device results in the hearing device automatically evoking hearing percepts that have loudness percepts closer to those of the normalized statistical loudness levels for the respective different stimulus relative to that which is the case for the obtained data indicative of the respective perceived loudness levels.

14. (Currently Amended) The method of claim 8, further comprising: obtaining second data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus at a second frequency having respective first different loudness levels, wherein the respective evoked hearing percepts are evoked with the respective different energy outputs of a hearing prosthesis device; obtaining second data indicative of normalized statistical loudness levels for a statistically significant population for normal hearers for the respective different stimulus at the second frequency having the respective different first loudness levels; and configuring the hearing prosthesis device to automatically evoke hearing percepts, in response to sound at the second frequency captured by the hearing prosthesis device having the respective second different loudness levels corresponding to the respective first different loudness levels, at respective new second different energy levels different from those used to evoke the respective hearing percepts based on respective different stimulus at the second frequency, for respective new respective stimulus having the respective first different loudness levels and the second frequency, based on the obtained data indicative of normalized statistical loudness levels for the second frequency.

14. (Currently Amended) The method of claim 8, further comprising: obtaining second data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus at a second frequency having respective first different loudness levels, wherein the respective evoked hearing percepts are evoked with the respective different energy outputs of a hearing prosthesis device; obtaining second data indicative of normalized statistical loudness levels for a statistically significant population for normal hearers for the respective different stimulus at the second frequency having the respective different first loudness levels; and configuring the hearing prosthesis device to automatically evoke hearing percepts, in response to sound at the second frequency captured by the hearing prosthesis device having the respective second different loudness levels corresponding to the respective first different loudness levels, at respective new second different energy levels different from those used to evoke the respective hearing percepts based on respective different stimulus at the second frequency, for respective new respective stimulus having the respective first different loudness levels and the second frequency, based on the obtained data indicative of normalized statistical loudness levels for the second frequency.

15. (Currently Amended) A fitting system, comprising: a sub-system configured to obtain statistical perceived loudness data; a sub-system configured to obtain hearing prosthesis device recipient-specific loudness data for a plurality of different stimulus having at least some loudness levels corresponding to those of the statistical perceived loudness data; and a sub-system configured to configure a hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data.

15. (Currently Amended) A fitting system, comprising: a sub-system configured to obtain statistical perceived loudness data; a sub-system configured to obtain hearing prosthesis device recipient-specific loudness data for a plurality of different stimulus having at least some loudness levels corresponding to those of the statistical perceived loudness data; and a sub-system configured to configure a hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data.

16. (Currently Amended) The system of claim 15, wherein: the obtained recipient-specific loudness data is generated using the hearing prosthcsis device to evoke a plurality of hearing percepts using a first [[map]] program; the sub-system configured to automatically determine respective offsets between the recipient-specific loudness data and the statistical perceived loudness data for the respective plurality of different stimulus having the at least some loudness levels corresponding to those of the statistical perceived loudness levels; and the sub-system is configured to automatically use the offsets to automatically adjust the first [[map]] program and create a second [[map]] program based on the adjustment; and the sub-system configured to automatically configure the hearing device configures the hearing device by loading the second [[map]] program into the hearing prosthesis device.

16. (Currently Amended) The system of claim 15, wherein: the obtained recipient-specific loudness data is generated using the hearing device to evoke a plurality of hearing percepts using a first [[map]] program; the sub-system configured to automatically determine respective offsets between the recipient-specific loudness data and the statistical perceived loudness data for the respective plurality of different stimulus having the at least some loudness levels corresponding to those of the statistical perceived loudness levels; and the sub-system is configured to automatically use the offsets to automatically adjust the first [[map]] program and create a second [[map]] program based on the adjustment; and the sub-system configured to automatically configure the hearing device configures the hearing device by loading the second [[map]] program into the hearing prosthesis device.

17. (Original) The system of claim 15, wherein: the at least some loudness levels corresponding to those of the statistical perceived loudness data includes at least some loudness levels that are either at or proximate to the statistical perceived loudness levels.

17. (Original) The system of claim 15, wherein: the at least some loudness levels corresponding to those of the statistical perceived loudness data includes at least some loudness levels that are either at or proximate to the statistical perceived loudness levels.

18. (Currently Amended) The system of claim 15, wherein: the action of configuring the hearing prosthesis device includes adjusting a current level regime of the hearing prosthesis device such that applied stimulation signals at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus.

18. (Currently Amended) The system of claim 15, wherein: the action of configuring the hearing prosthesis device includes adjusting a current level regime of the hearing prosthesis device such that applied stimulation signals at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus.

19. (Currently Amended) The system of claim 15, wherein: the sub-system configured to configure the hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data is configured to automatically configure the sub-system configured to configure the hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data.

19. (Currently Amended) The system of claim 15, wherein: the sub-system configured to configure the hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data is configured to automatically configure the sub-system configured to configure the hearing prosthesis device based on the obtained statistical data and the obtained recipient-specific loudness data.

20. (Cancelled)

20. (Cancelled)

21. (Currently Amended) The method of claim 8, wherein: the action of obtaining data indicative of respective perceived loudness levels includes obtaining empirical perceived loudness data for a plurality of different presentation levels of a loudness test administered to a recipient of the hearing prosthcsis device.

21. (Currently Amended) The method of claim 8, wherein: the action of obtaining data indicative of respective perceived loudness levels includes obtaining empirical perceived loudness data for a plurality of different presentation levels of a loudness test administered to a recipient of the hearing prosthcsis device.

22. (Previously Presented) The method of claim 14, wherein: at least some of the respective new different energy levels are different than at least some of the respective second new different energy levels for respective first different loudness levels.

22. (Previously Presented) The method of claim 14, wherein: at least some of the respective new different energy levels are different than at least some of the respective second new different energy levels for respective first different loudness levels.

23. (Currently Amended) The method of claim 1, further comprising: determining the current level identifying the electrical stimulation signal(s) corresponding to the threshold level for the recipient of the hearing prosthesis device; and determining the current level identifying the electrical stimulation signal(s) corresponding to the comfort level for the recipient, wherein the adjustment of the at least one of the respective electrical stimulation signals current levels results in the plurality of different current levels located between the current level corresponding to the threshold level and the current level corresponding to the comfort level.

23. (Currently Amended) The method of claim 1, further comprising: determining the current level identifying the electrical stimulation signal(s) corresponding to the threshold level for the recipient of the hearing prosthesis device; and determining the current level identifying the electrical stimulation signal(s) corresponding to the comfort level for the recipient, wherein the adjustment of the at least one of the respective electrical stimulation signals current levels results in the plurality of different current levels located between the current level corresponding to the threshold level and the current level corresponding to the comfort level.

24. (Currently Amended) The method of claim 1, wherein: the action of obtaining data includes obtaining the loudness scaling test dataset; and the action of creating the [[map]] program includes normalizing adjusting the loudness scaling test dataset based on statistical data.

24. (Currently Amended) The method of claim 1, wherein: the action of obtaining data includes obtaining the loudness scaling test dataset; and the action of creating the [[map]] program includes normalizing adjusting the loudness scaling test dataset based on statistical data.

25. (New) The method of claim 1, wherein: the adjustment of the at least one of the respective electrical stimulation signals results in a plurality of different current levels located between a current level used with the electrical stimulation signals corresponding to the threshold level and a current level used with the electrical stimulation signals corresponding to the comfort level.

25. (New) The method of claim 1, wherein: the adjustment of the at least one of the respective electrical stimulation signals results in a plurality of different current levels located between a current level used with the electrical stimulation signals corresponding to the threshold level and a current level used with the electrical stimulation signals corresponding to the comfort level.

26. (New) The method of claim 1, wherein: the hearing device is or has functionality of an electrical hearing device and/or an acoustic hearing device.

26. (New) The method of claim 1, wherein: the hearing device is or has functionality of an electrical hearing device and/or an acoustic hearing device.
US 10,750,301
1. A method, comprising: obtaining data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked at different current levels; creating a map for a hearing prosthesis based on the obtained data by adjusting at least one of the respective current levels of the different current levels based on data of a respective perceived loudness for another current level; and configuring the hearing prosthesis to have the created map.

2. The method of claim 1, wherein: the action of adjusting at least one of the respective current levels includes increasing the at least one of the respective current levels to an amount that is at least proximate to another current level.

3. The method of claim 1, wherein: the action of adjusting at least one of the respective current levels includes increasing the at least one of the respective current levels to an amount that is at least one of at the another current level or at an extrapolated value from the another current level.

4. The method of claim 3, further comprising: creating the map for the hearing prosthesis based on the obtained data by adjusting at least one other of the respective current levels based on data of a respective perceived loudness for another current level different from that upon which the at least one of the respective current levels was adjusted; and adjusting the least one other of the respective current levels by decreasing the at least one other of the respective current levels to an amount that is at least one of at or is an extrapolated value from the another current level different from that upon which the at least one of the respective current levels was adjusted.

5. The method of claim 1, wherein: the action of adjusting at least one of the respective current levels includes adjusting the at least one of the respective current levels based on statistical data; the action of adjusting at least one of the respective current levels includes identifying a respective perceived loudness for the another current level based on a correlation with the statistical data.

6. The method of claim 1, wherein: the different current levels of the plurality of hearing percepts are correlated to respective different loudness levels of respective different noise stimulus, wherein higher loudness level is directly correlated with higher current level, and the action of adjusting at least one of the respective current levels includes identifying the respective perceived loudness for the another current level that corresponds to a normalized loudness for the respective different noise stimulus and using the another current level to develop adjustment data to adjust the at least one of the respective current levels.

7. A method, comprising: obtaining data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus having respective first different loudness levels, wherein the respective different stimulus are correlated with respective current levels of an electrode array of the hearing prosthesis, and wherein the respective evoked hearing percepts are evoked with respective different energy outputs of a hearing prosthesis; obtaining data indicative of normalized loudness levels for normal hearers for the respective different stimulus having respective different first loudness levels; and subsequent to the action of obtaining data indicative of respective perceived loudness levels, configuring the hearing prosthesis to automatically evoke hearing percepts at respective new different energy levels different from those previously used to evoke the previous respective hearing percepts when sound is subsequently captured by the hearing prosthesis having respective second different loudness levels corresponding to the respective first different loudness levels, for new respective stimulus having the respective first different loudness levels, based on the obtained data indicative of normalized loudness levels.

8. The method of claim 7, wherein: the action of configuring the hearing prosthesis includes setting a map of the hearing prosthesis to automatically evoke the hearing percepts at respective energy levels in response to sound captured by the hearing prosthesis having, relative to respective current levels, respective loudness levels corresponding to those of the respective different stimulus based on the obtained data.

9. The method of claim 7, further comprising: developing a first current level regime in which respective loudness levels of the respective different stimulus are correlated with respective current levels of an electrode array of the hearing prosthesis; and developing a second current level regime in which respective loudness levels of future sounds captured by the hearing prosthesis are correlated with respective future current levels of the electrode array, wherein the action of configuring the hearing prosthesis to automatically evoke hearing percepts at respective energy levels includes configuring the hearing prosthesis to automatically evoke hearing percepts according to the second current level regime instead of the first current level regime.

10. The method of claim 9, wherein the action of developing the second current regime includes: adjusting the respective current levels of the first regime to those of the second regime for respective loudness levels of the different stimulus and future sounds that are the same, based on values of the current level of the first regime and the obtained data indicative of normalized loudness levels for normal hearers, wherein the obtained data indicative of normalized loudness levels is statistical data.

11. The method of claim 9, further comprising: providing a recipient of the hearing prosthesis a loudness test wherein hearing percepts are evoked according to the first current level regime; and using data pertaining to perceived loudness levels of respective stimulus provided during the loudness test to develop the second current level regime.

12. The method of claim 7, further comprising: obtaining second data indicative of respective perceived loudness levels for a plurality of hearing percepts respectively evoked based on respective different stimulus at a second frequency having respective first different loudness levels, wherein the respective evoked hearing percepts are evoked with the respective different energy outputs of a hearing prosthesis; obtaining second data indicative of normalized loudness levels for normal hearers for the respective different stimulus at the second frequency having the respective different first loudness levels; and configuring the hearing prosthesis to automatically evoke hearing percepts, in response to sound at the second frequency captured by the hearing prosthesis having the respective second different loudness levels corresponding to the respective first different loudness levels, at respective new second different energy levels different from those used to evoke the respective hearing percepts based on respective different stimulus at the second frequency, for respective new respective stimulus having the respective first different loudness levels and the second frequency, based on the obtained data indicative of normalized loudness levels for the second frequency.

13. A fitting system, comprising: a sub-system configured to obtain statistical perceived loudness data; a sub-system configured to obtain hearing prosthesis recipient-specific loudness data for a plurality of different stimulus having at least some loudness levels corresponding to those of the statistical perceived loudness data; and a sub-system configured to configure a hearing prosthesis based on the obtained statistical data and the obtained recipient-specific loudness data, wherein the sub-system configured to configure the hearing prosthesis is configured to adjust at least one current level setting of the hearing prosthesis by at least one of: increasing the at least one of the respective current level setting to an amount that is at least proximate to another current level; or increasing the at least one of the respective current level setting to an amount that is at least one of at the another current level or at an extrapolated value from the another current level.

14. The system of claim 13, wherein: the obtained recipient-specific loudness data is generated using the hearing prosthesis to evoke a plurality of hearing percepts using a first map; the sub-system configured to automatically determine respective offsets between the recipient-specific loudness data and the statistical perceived loudness data for the respective plurality of different stimulus having the at least some loudness levels corresponding to those of the statistical perceived loudness levels; and the sub-system is configured to automatically use the offsets to automatically adjust the first map and create a second map based on the adjustment; and the sub-system configured to automatically configure the hearing prosthesis configures the hearing prosthesis by loading the second map into the hearing prosthesis.

15. The system of claim 13, wherein: the at least some loudness levels corresponding to those of the statistical perceived loudness data includes at least some loudness levels that are either at or proximate to the statistical perceived loudness levels.

16. The system of claim 13, wherein: the action of configuring the hearing prosthesis includes adjusting a current level regime of the hearing prosthesis such that applied stimulation at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus.

17. The system of claim 13, wherein: the sub-system configured to configure the hearing prosthesis based on the obtained statistical data and the obtained recipient-specific loudness data is configured to automatically configure the sub-system configured to configure the hearing prosthesis based on the obtained statistical data and the obtained recipient-specific loudness data.

18. The method of claim 1, further comprising: determining a current level corresponding to a threshold level for a recipient of the hearing prosthesis; and determining a current level corresponding to a comfort level for the recipient, wherein the adjustment of the at least one of the respective current levels results in a current level located between the current level corresponding to the threshold level and the current level corresponding to the comfort level.

19. The method of claim 7, wherein the actions of: obtaining data indicative of respective perceived loudness levels for the plurality of hearing percepts respectively evoked based on respective different stimulus having respective first different loudness levels; and obtaining data indicative of normalized loudness levels for normal hearers for the respective different stimulus having respective different first loudness levels, is not executed by: (i) empirically measuring, using a system, by stimulating each electrode of a cochlear implant implanted in a recipient from which the respective perceived loudness levels are obtained, with a known current, one at a time; (ii) measuring voltage at each non-stimulated electrode; or (iii) estimating values along a diagonal of a transimpendence matrix by linear extrapolation of the values surrounding the diagonal values.

20. The method of claim 7, further comprising, completely separate and before the action of obtaining data indicative of respective perceived loudness levels: (i) empirically measuring, using a system, by stimulating each electrode of a cochlear implant implanted in a recipient from which the respective perceived loudness levels are obtained, with a known current, one at a time; (ii) measuring voltage at each non-stimulated electrode; and (iii) estimating values along a diagonal of a transimpendence matrix by linear extrapolation of the values surrounding the diagonal values.

21. The method of claim 1, further comprising: determining a current level corresponding to a threshold level for a recipient of the hearing prosthesis; and determining a current level corresponding to a comfort level for the recipient, wherein the adjustment of the at least one of the respective current levels results in a plurality of different current levels located between the current level corresponding to the threshold level and the current level corresponding to the comfort level.


	As shown above, the limitations recited in claims 1 – 20 of US 10,750,301 either anticipate or render obvious the limitations recited in claims 1 – 3, 5 -9, 13 – 15 and 21 – 26 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 – 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2014/0211971) (“Sohn”) in view of Robinson et al. (“Threshold of Hearing and Equal-Loudness Relations for Pure Tones, and the Loudness Function”) (“Robinson”).
For claim 8, Sohn discloses a method (Abstract), comprising: obtaining data (user input) indicative of respective perceived loudness levels (magnitude of sound stimulation output and/or indication of loudness a user perceives of the sound stimulation output, [0047] [0053] [0054] [0057 – 0059] [0086] [0088 - 0091]) for a plurality of hearing percepts (perceptions of sound stimulation, [0047]) respectively evoked based on respective different stimulus (sound stimulation output by the sound stimulation output device 210 at 1KHz,  [0048 – 0055] [0058 – 0065] [0071] [0086] [0088 – 0097]) having respective first different loudness levels (magnitudes as loudness levels, [0048] [0053]),wherein the respective evoked hearing percepts are evoked with respective different energy outputs (compensated sounds with different frequencies, magnitudes and positions output from a hearing loss compensation device, wherein a hearing loss compensation device is worn during a hearing characteristic measurement process) of a hearing device (hearing loss compensation apparatus, Fig.1, 120; [0041]) ([0042] [0047 – 0056] [0058- 0065]  [0070] [0087 – 0097]); obtaining data indicative of normalized loudness levels for normal hearers (average hearing characteristics of a population of other users may be hearing characteristics of a normal users, [0084]) for the respective different stimulus having respective different first loudness levels ([0047 – 0055] [0056 – 0065] [0070 – 0074] [0084]), and configuring the hearing device to automatically evoke hearing percept ([0041] [0042] [0069 – 0074] [0080 – 0085]), in response to sound captured by the hearing device (sounds produced by a sound source such as a crying animals or a person speaking, [0043] [0080 – 0083]) having respective different second loudness levels corresponding to the respective first different loudness levels (sounds produced by sound sources are not limited so that magnitudes comprise magnitudes of sound produced by the sound stimulation output device, [0043] [0048 – 0053]), at respective new different energy levels different from those used to evoke the respective hearing percepts (sound compensation device compensates sound received by the device, e.g. increasing its magnitude and outputs the compensated sound, [0070 – 0074] [0082 – 0085] [0101 -0105]), for respective new respective stimulus (sound sources such as a crying animal stimulate the hearing of user, [0041] [0043] [0048]) having the respective first different loudness levels (sounds produced by sound sources are not limited so that magnitudes comprise magnitudes of sound produced by the sound stimulation output device, [0043] [0048 – 0053]), based on the obtained data indicative of normalized loudness levels ([0070 – 0074] [0083 – 0085] [0101 – 0105]). Yet, Sohn fails to teach that the normalized loudness levels are statistical loudness levels for a statistically significant population.
However, Robinson discloses a method for determining equal-loudness relations for pure tones (Abstract), wherein statistical loudness levels  (threshold) are generated for a statistically significant population of normal hearers (observers) (Determining the Threshold of Hearing,  pg.1285 and 1286).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Sohn’s teachings with Robinson’s teachings so that the population of normal hearers (Sohn, [0084])  is a statistically significant population, wherein the loudness levels are indicative of statistical loudness levels for the purpose of effectively compensating for hearing loss such that a user may normally perceive sound (Sohn, [0005]).

For claim 13, Sohn and Robinson further disclose, wherein: the action of configuring the hearing device results in the hearing  device automatically evoking hearing percepts that have loudness percepts closer to those of the statistical loudness levels for the respective different stimulus relative to that which is the case for the obtained data indicative of the respective perceived loudness levels (Sohn, [0070 – 0074] [0083 – 0085]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287).

For claim 14, Sohn and Robinson further disclose, obtaining second data (user input) indicative of respective perceived loudness levels (magnitude of sound stimulation output and/or indication of loudness a user perceives of the sound stimulation output, [0047] [0053] [0054] [0057 – 0059] [0086] [0088 - 0091]) for a plurality of hearing percepts (perceptions of sound stimulation, [0047]) respectively evoked based on respective different stimulus  at a second frequency (sound stimulation output by the sound stimulation output device 210 at 2KHz,  [0048 – 0055] [0058 – 0065] [0072] [0073] [0086] [0088 – 0097]) having respective first different loudness levels (magnitudes as loudness levels, [0048] [0053]),wherein the respective evoked hearing percepts are evoked with respective different energy outputs (compensated sounds with different frequencies, magnitudes and positions output from a hearing loss compensation device, wherein a hearing loss compensation device is worn during a hearing characteristic measurement process) of a hearing device (hearing loss compensation apparatus, Fig.1, 120; [0041]) ([0042] [0047 – 0056] [0058- 0065]  [0070] [0087 – 0097]); obtaining second data indicative of statistical loudness levels for a statistically significant population (average hearing characteristics of a population of other users may be hearing characteristics of a normal users, [0084]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287) for the respective different stimulus having respective different first loudness levels ([0047 – 0055] [0056 – 0065] [0070 – 0074] [0084]), and configuring the hearing device to automatically evoke hearing percept ([0041] [0042] [0069 – 0074] [0080 – 0085]), in response to sound at the second frequency captured by the hearing device (sounds produced by a sound source such as a crying animals or a person speaking, [0043] [0080 – 0083]) having the respective different second loudness levels corresponding to the respective first different loudness levels (sounds produced by sound sources are not limited so that magnitudes comprise magnitudes of sound produced by the sound stimulation output device, [0043] [0048 – 0053]), at respective new second different energy levels different from those used to evoke the respective hearing percepts based on respective different stimulus at the second frequency (sound compensation device compensates sound received by the device, e.g. increasing its magnitude and outputs the compensated sound, [0070 – 0074] [0082 – 0085] [0101 -0105]), for respective new respective stimulus (sound sources such as a crying animal stimulate the hearing of user, [0041] [0043] [0048]) having the respective first different loudness levels  and the second frequency (sounds produced by sound sources are not limited so that magnitudes comprise magnitudes of sound produced by the sound stimulation output device, [0043] [0048 – 0053]), based on the obtained data indicative of statistical loudness levels for the second frequency ([0070 – 0074] [0083 – 0085] [0101 – 0105]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287).
. 
For claim 15, Sohn discloses a fitting system (Abstract), comprising: a sub-system (sound compensation device of hearing loss compensation apparatus, Fig.1, 120 and Fig.6, 620) configured to obtain perceived loudness data ([0070 – 0074] [0080] [0081] [0084]); a sub-system (hearing characteristic measurement apparatus, Fig.2, 110) configured to obtain hearing device recipient-specific loudness data for a plurality of different stimulus having at least some loudness levels corresponding to those of the statistical perceived loudness data ([0047 – 0055] [0058- 0065] [0070 – 0074] [0086] [0088 – 0097]); and a sub-system ( hearing characteristic measurement apparatus and sound compensation device of hearing loss compensation apparatus, Fig.1, 120, Fig.2, 110 and Fig.6, 620) configured to configure a hearing device based on the obtained statistical data and the obtained recipient-specific loudness data ([0047 – 0055] [0058- 0065] [0070 – 0074] [0080] [0081] [0084] [0086] [0088 – 0097]). Yet, Sohn fails to teach that perceived loudness data is statistical perceived loudness data.
However, Robinson discloses a method for determining equal-loudness relations for pure tones (Abstract), wherein  perceived loudness levels are statistical loudness levels  (equal loudness contours) generated by a statistically significant population of normal hearers (observers) (Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Sohn’s teaching’s with Robinson’s teachings so that the perceived loudness levels are statistical loudness levels  (equal loudness contours) generated by a statistically significant population of normal hearers (observers) for the purpose of effectively compensating for hearing loss so that hearing approximates normal hearing (Sohn, [0005] [0006]).

For  claim 16, Sohn and Robinson further disclose, wherein:  the obtained recipient-specific loudness data is generated using the hearing device to evoke a plurality of hearing percepts using a first program (Sohn, first map is initial setting,  [0087]) ([0047 – 0055] [0058- 0065] [0086] [0088 – 0097]); the sub-system configured to automatically determine respective offsets between the recipient-specific loudness data and the statistical perceived loudness data for the respective plurality of different stimulus having the at least some loudness levels corresponding to those of the statistical perceived loudness levels (Sohn, [0070 – 0074] [0081] [0084]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287); and the sub-system is configured to automatically use the offsets to automatically adjust the first program and create a second program based on the adjustment (Sohn, [0070 – 0074] [0081] [0084]); and the sub-system configured to automatically configure the hearing device configures the hearing device by loading the second program into the hearing device (Sohn, [0070 – 0074] [0081] [0084]);

For claim 17, Sohn and Robinson further disclose wherein: the at least some loudness levels corresponding to those of the statistical perceived loudness data includes at least some loudness levels that are either at or proximate to the statistical perceived loudness levels (Sohn, [0070 – 0074]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287).

For claim 19, Sohn and Robinson further disclose, wherein: the sub-system configured to configure the hearing device based on the obtained statistical data and the obtained recipient-specific loudness data is configured to automatically configure the sub-system configured to configure the hearing device based on the obtained statistical data and the obtained recipient-specific loudness data ([0047 – 0055] [0058- 0065] [0070 – 0074] [0081] [0084]) (Robinson, Equal Loudness Relations for Pure Tones, and Loudness Function and Fig.8,  pg.1286 and 1287).
For claim 21, Sohn further discloses obtaining data indicative of respective perceived loudness levels includes obtaining empirical perceived loudness data for a plurality of different presentation levels of a loudness test administered to a recipient of the hearing device (Sohn, [0048 – 0055]).

For claim 22, Sohn further discloses, wherein at least some of the respective new different energy levels are different than at least some of the respective second new different energy levels for respective first different loudness levels (Sohn, compensation of source signal varies according to frequency so that a compensated signal for a given magnitude of a source signal at a first frequency is different that the compensated signal for the same, given magnitude of the source signal at the second frequency,  [0041] [0043] [0069 – 0074] [0081 – 0085] [0101 – 0105]).
 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2014/0211971) (“Sohn”) in view of Robinson et al. (“Threshold of Hearing and Equal-Loudness Relations for Pure Tones, and the Loudness Function”) (“Robinson”) and further in view of Nicolai et al. (US 2007/0135862) (“Nicolai”).
 For claim 18, the combination of Sohn and Robinson fails to teach, wherein the action of configuring the hearing device includes adjusting a current level regime of the hearing device such that the applied stimulation signals at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus.
However, Nicolai discloses apparatus for multimodal auditory fitting (Abstract), wherein configuring a hearing prosthesis comprising both an electro acoustic sound processor and electrodes ([0043 – 0052]) entails adjusting a current level regime (stimulus mode weighting including current, [0027] [0078]) of the hearing device such that an applied stimulation at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus ([0070 – 0080] [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to improve the fitting system disclosed by the combination of Sohn and Robinson in the same way that  Nicolai’s apparatus has been improved to achieve the predictable results of the fitting system further comprising a multimodal prosthesis with both an electro acoustic sound processor and electrodes, wherein the electrodes undergo the following configuration process for the purpose of enabling a recipient to derive benefit from a hybrid prosthesis device  (Nicolai, [0005 – 0008]): configuring the hearing device includes adjusting a current level regime of the hearing device such that the applied stimulation signals at the current levels of the current level regime at least results in a perceived loudness that at least approximately corresponds to those of the statistical perceived loudness for a given stimulus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SONIA L GAY/Primary Examiner, Art Unit 2657